DLD-098                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2663
                                       ___________

                                   YOUNES KABBAJ,
                                             Appellant

                                             v.

                        GOOGLE INC., a Delaware Corporation;
                        AMAZON INC., a Delaware Corporation;
                         YAHOO INC., a Delaware Corporation,
                                 JOHN DOES 1-10
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                               (D.C. Civil No. 13-cv-01522)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 30, 2015
             Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                            (Opinion filed: February 10, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Younes Kabbaj appeals from an order of the United States District Court for the

District of Delaware, which granted the Defendants’ motions to dismiss his complaint,

denied his motions for leave to amend, and dismissed his remaining motions as moot.

Because no substantial question is raised by this appeal, we will summarily affirm the

District Court’s judgment. 1 See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       Kabbaj filed a complaint in the District Court against Google, Inc., Amazon, Inc.,

Yahoo, Inc., and ten “John Doe” defendants, charging defamation, tortious interference

with contract, and negligent and intentional infliction of emotional distress based on

various online postings.2 The District Court, in a comprehensive opinion, properly held

that Kabbaj’s claims against Google, Amazon, and Yahoo are barred by the

Communications Decency Act, 47 U.S.C. § 230(c)(1), (e)(3). See Green v. America

Online (AOL), 318 F.3d 465, 470-71 (3d Cir. 2003) (Act provides immunity to

interactive computer service providers “as a publisher or speaker of information

originating from another information content provider”).




1
 We note that Kabbaj’s motions include many matters that are extraneous to this appeal.
Our jurisdiction is limited to a review of the District Court’s order entered on April 7,
2014.
2
 Kabbaj also included a “Count” for “Declaratory and Injunctive Relief,” but we agree
with the District Court that declaratory and injunctive relief are remedies rather than
causes of action. Because the remaining counts of Kabbaj’s complaint failed to state a
claim upon which relief could be granted, the District Court also properly dismissed
Kabbaj’s request for injunctive and declaratory relief.

                                             2
       Kabbaj also argues that the District Court erred by failing to allow him to amend

his complaint. But a court need not grant an opportunity to amend a complaint if

amendment would be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 106

(3d Cir. 2002). Kabbaj sought to add the American School of Tangier and Brian Albo as

defendants. We agree with the District Court that those claims would be properly

brought in Kabbaj v. American School of Tangier, D. Del. Civ. No. 1:10-cv-00431, and

that pursuant to an order in that litigation, Kabbaj must seek permission before suing

those parties. See id., dkt. #54 at 2. Thus, we agree that allowing amendment would

have been futile.

       Because we are summarily affirming the District Court’s judgment, we will deny

Kabbaj’s pending motions as moot.




                                             3